Exhibit 10.8

SUBSCRIPTION RENEWAL FEE AGREEMENT

This SUBSCRIPTION RENEWAL FEE AGREEMENT (this “Agreement”), dated as of May 8,
2008 (the “Effective Date”), is by and between Unisys Corporation, a Delaware
corporation (“Seller”) and FLO Corporation, a Delaware corporation (“Buyer”).
Seller and Buyer are sometimes hereinafter referred to individually as a “Party”
and collectively as the “Parties.”

WHEREAS, Seller and Buyer have entered into an Asset Purchase Agreement, dated
as of October 5, 2007 (the “Asset Purchase Agreement”) for the sale of the
assets of the Business to Buyer. Capitalized terms used but not defined herein
have the meaning given to such terms in the Asset Purchase Agreement.

WHEREAS, the parties have agreed that, in addition to the Purchase Price set
forth in the Asset Purchase Agreement, Seller shall be entitled to additional
payments from Buyer based on Subscription Renewals as defined below.

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, and intending to be legally bound,
the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Definitions. As used in this Agreement:

“Field of Use” means any one of the following programs alone or in combination
with another:

(A) The TSA’s (or any successor agency’s or department’s) Registered Traveler
(RT) program (and any successor program) that provides secure access and/or
expedited security screening for passengers using an RT card or other medium or
method, as such RT program exists as of the Closing Date and as such RT program
expands over time;

(B) Programs that use the RT Central Information Management System (CIMS) (or
any successor or substantially similar system) operated by the American
Association of Airport Executives (or any successor association or entity or a
substantially similar association or entity) to process enrollments by
passengers to a program directed at facilitating secure access and/or expedited
security screening; and;

(C) Any other program that is a natural extension of the RT program or such
other program described in (B) above to any mode of transportation or travel
(e.g., air, train, bus, cruise ship, etc.) for which a natural person pays a fee
to the service provider to participate in the program.



--------------------------------------------------------------------------------

The Field of Use shall not include secure access and/or expedited security
screening programs deployed and operated (as opposed to administered and
overseen) by or on behalf of a Governmental Authority.

“Renewal Payments” shall be as defined in Section 2.1.

“Renewal Period” shall be as defined in Section 2.1.

“Subscription” means the initial subscription by an individual to a program in
the Field of Use in the United States whether entered into before or after the
Closing Date and regardless of whether the subscriber was enrolled by Seller or
Buyer (or any assignee of Buyer).

“Subscription Renewal” means a renewal of an individual’s Subscription beyond
the first full year of such individual’s participation in the applicable
program. A Subscription shall be considered a Subscription Renewal after the
first full year of participation in the applicable program, regardless of the
initial length of time subscribed by such individual, provided that a
Subscription shall not be considered a Subscription Renewal if the Subscription
has been cancelled, has terminated or has otherwise lapsed prior to any
Subscription Renewal date. Thus, by way of example, a Subscription Renewal
begins on the one year anniversary date of the initial Subscription, regardless
of whether the initial Subscription is for one year, or multiple years. Each
subsequent anniversary after the first year of participation shall be considered
a Subscription Renewal, provided that a Subscription shall not be considered a
Subscription Renewal if the Subscription has been cancelled, has terminated or
has otherwise lapsed prior to any Subscription Renewal date. By way of example,
a three year Subscription beginning on March 1, 2008 shall be considered to have
two Subscription Renewal periods, beginning on March 1, 2009 and March 1, 2010,
provided that if the Subscription is terminated on or before March 1, 2010,
there shall only be one Subscription Renewal.

ARTICLE II

PAYMENTS

Section 2.1. Renewal Payments. (a) For each Subscription Renewal (irrespective
of whether the initial Subscription was entered into before or after the Closing
Date), during the period commencing on the first day following the Closing and
ending December 31, 2015 (the “Renewal Period”), Buyer will pay Seller $5.75 for
each Subscription Renewal (the “Renewal Payments”). The Renewal Payments will be
paid quarterly by Buyer to Seller during the Renewal Period by the end of the
month following the end of each quarter. For example, the Renewal Payment for
the first quarter of 2008 will be paid by April 30, 2008.

 

-2-



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of subsection (a) above, if (i) Seller or any
of its Affiliates acquires a Competing Business operating in the United States
under the circumstances set forth in Section 5.6(c)(ii) of the Asset Purchase
Agreement and (ii) Seller does not either divest such Competitive Business
within six months of its acquisition or enter into a written agreement with
Buyer with respect to such Competitive Business, then Buyer may discontinue
paying Renewal Payments with respect to any Subscriptions to any programs in the
specific part of the Field of Use in which the Competitive Business is engaged.
Thus, by way of example, if the acquired Competitive Business designs solutions
for and/or operates a program described in subsection (A) of the definition of
Field of Use (“RT”), then Buyer may discontinue making Renewal Payments in
respect of RT Subscriptions but not in respect of Subscriptions to (1) non-RT
programs described in subsection (B) or (2) programs described in subsection
(C) of the definition of Field of Use; if the acquired Competitive Business
designs solutions for and/or operates a non-RT program described in subsection
(B) or a program described in subsection (C) of the definition of Field of Use,
then Buyer may discontinue making Renewal Payments in respect of Subscriptions
to programs described in such subsection (B) or (C) but not in respect of RT
Subscriptions.

Section 2.2. Late Payments. Any payments not made when due will be subject to
late charges of 1.5% for each month or portion thereof that such payment is
overdue, or the highest rate allowed by law, whichever is less.

Section 2.3. Reports and Access. During the term of this Agreement, Buyer shall
(a) maintain, and shall provide to Seller on a quarterly basis, true and correct
reports showing Subscriptions and Subscription Renewals and (b) provide Seller
(including its employees, counsel, representatives, accountants and auditors)
with access, during regular business hours, upon reasonable notice and no more
frequently than one time per year, to Buyer’s books and records related to the
Subscriptions and the Subscription Renewals.

Section 2.4. No Set-off. Buyer’s obligation to pay Subscription Renewal fees or
make any other required payments under this Agreement will not be subject to any
right of offset, set-off, deduction or counterclaim, however arising, including
pursuant to any claims under the Asset Purchase Agreement.

ARTICLE III

TERM

Section 3.1. Term. This Agreement shall terminate on December 31, 2015, provided
that Buyer will, on or before January 31, 2016, pay the Renewal Payment for any
Subscription Renewals occurring in the last quarter of 2015.

 

-3-



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1. Notices. Any notices or other communications required or permitted
under this Agreement or otherwise in connection with this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon confirmation of receipt when transmitted by facsimile transmission or on
receipt after dispatch by registered or certified mail, postage prepaid,
addressed as follows:

If to Seller:

Unisys Corporation

Unisys Way

Blue Bell, PA 19422

Attn: Corporate Development

Fax: (215) 986-0197

With a copy to:

Unisys Corporation

M/S A-12

Unisys Way

Blue Bell, PA 19424

Attn: General Counsel

Fax: (215) 986-0624

If to Buyer:

FLO Corporation

12413 Willows Road NE, Suite 300

Kirkland, WA 98034

Attn: President

Fax: (425) 278-1299

With a copy to:

DLA Piper US LLP

701 Fifth Avenue, Suite 7000

Seattle, WA 98104

Attn: W. Michael Hutchings, Esq.

Fax: (206) 839-4801

or such other address as the person to whom notice is to be given has furnished
in writing to the other Party. A notice of change in address shall not be deemed
to have been given until received by the addressee.

Section 4.2. Amendment; Assignment. This Agreement may not be amended or
assigned except by an instrument in writing signed by each of the Parties to the
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors or assigns,
heirs, legatees, distributees, executors, administrators and guardians.

 

-4-



--------------------------------------------------------------------------------

Section 4.3. Headings and Schedules. The descriptive headings of the Articles
and Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

Section 4.4. Compliance with Law. Buyer and Seller will each comply in all
material respects with all applicable federal, state, and local laws and
regulations, and will obtain and maintain all applicable permits and licenses
required to be obtained and maintained by each of them to fulfill their
respective obligations this Agreement.

Section 4.5 Applicable Law; Forum. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. The Parties
irrevocably and unconditionally agree that all actions or proceedings arising
out of or in connection with this Agreement shall be litigated exclusively in
the state and federal courts of the State of Delaware.

Section 4.6 No Third Party Rights. This Agreement is intended to be solely for
the benefit of the Parties to this Agreement and their respective successors,
permitted assignees, heirs, legatees, distributees, executors, administrators
and guardians and is not intended to confer any benefits upon, or create any
rights or remedies in favor of, any person other than the Parties to this
Agreement.

Section 4.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 4.8. Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

Section 4.9. Entire Agreement. This Agreement and the Asset Purchase Agreement
and other related agreements if any signed in conjunction with the Asset
Purchase Agreement (hereinafter together referred to as the “Related
Agreements”) set forth the entire understanding and agreement between the
Parties as to the matters covered in this Agreement and the Related Agreements
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case, written or oral, of any and every nature with respect to
such understanding, agreement or statement.

Section 4.10. No Jury Trial. Each Party to this Agreement irrevocably waives the
right to a trial by jury in connection with any matter arising out of this
Agreement and, to the fullest extent permitted by applicable law.

 

-5-



--------------------------------------------------------------------------------

Section 4.11. Waiver. A Party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other Party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
the other Party contained in this Agreement or in any document delivered by the
other Party pursuant to this Agreement or (c) waive compliance with any of the
agreements, or satisfaction of any of the conditions, contained in this
Agreement by the other Party. Any agreement on the part of a Party to this
Agreement to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by such Party.

Section 4.11. Fair Construction. This Agreement shall be deemed to be the joint
work product of the Parties to this Agreement without regard to the identity of
the draftsperson, and any rule of construction that a document shall be
interpreted or construed against the drafting Party shall not be applicable.

 

-6-